Citation Nr: 0933052	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-24 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder and insomnia, 
claimed as secondary to tinnitus. 


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1952 and November 
1953.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  In July 2007, the Board denied the 
claim, and the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (hereinafter the 
Court).  In May 2008, the Veteran and VA filed a Joint Motion 
for Remand.  A May 2008 Order of the Court granted the Joint 
Motion, vacating the Board's decision and remanding the case 
for readjudication in compliance with the terms of the Joint 
Motion.  In September 2008, the Board remanded for further 
development.

The issues of service connection for bilateral hearing loss 
and tinnitus were also developed for appeal.  However, in 
November 2008, the RO granted service connection for both 
bilateral hearing loss and tinnitus.  As these represent the 
full grant of the benefits sought, the issues are no longer 
before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, Board 
finds that the Veteran's post-traumatic stress disorder 
(PTSD) is exacerbated by his service-connected tinnitus. 





CONCLUSION OF LAW

PTSD is aggravated by service-connected tinnitus. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran essentially contends that he has a psychiatric 
disability, to include an anxiety disorder and insomnia, 
secondary to tinnitus.  The Veteran is service-connected for 
tinnitus, rated as 10 percent disabling, and hearing loss, 
also rated as 10 percent disabling.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran is service-connected for tinnitus.  Additionally, 
the Veteran currently has a psychiatric disability as noted 
in the claims folder.  The issue is, therefore, whether the 
Veteran's psychiatric disability was either caused or 
aggravated by his service-connected tinnitus.  See Allen, 
supra.

VA afforded the Veteran an examination in March 2009.  The 
examiner noted that the Veteran had a current psychiatric 
diagnosis of chronic mild post-traumatic stress disorder, as 
his social and economic situation and mental status 
examination was consistent with this diagnosis.  The Veteran 
was noted to be mildly impaired socially and recreationally 
with some difficulty with sleep and excessive worry but was 
not socially impaired greatly by his illness, nor was he 
impaired vocationally.  

Significantly, the examiner concluded, in essence, that the 
Veteran's tinnitus was a cause of his anxiety, stating that  
tinnitus may exacerbate his anxiety when he hears roaring-
like sounds as it brought up the memory of jet airplanes 
taking off and the noise that he experienced causing him to 
have memories of Korea.  The examiner stated that the Veteran 
will always be saddled with the tinnitus and roaring in his 
ears and feeling anxious.  The examiner added that anxiety 
and insomnia began before his tinnitus.  The examiner noted a 
diagnosis of mild chronic PTSD on Axis I, and that his 
continued sleep problems, chronic tinnitus and loss of 
hearing, and other anxiety-induced worries were his major 
stressors on Axis IV.  

Based on the evidence and resolving all doubt in the 
Veteran's favor, the Board finds that service connection is 
warranted for a psychiatric disability, specifically PTSD, 
secondary to tinnitus.  In this regard, the Board notes that 
the March 2009 VA examiner's assessment on Axis IV is 
significant to the etiology of the Veteran's psychiatric 
diagnosis.  See Hernanadez- Toyens v. West, 11 Vet. App. 379, 
382 (1998) (noting that the DSM "directs physicians, in 
providing an Axis IV assessment, to examine certain 
delineated substantive areas in order '[t]o ascertain 
etiologically significant psychosocial stressors' and list 
such factors in the order of their severity.")  Resolving 
all reasonable doubt in favor of the Veteran, Board finds 
that the Veteran's PTSD is exacerbated by his service-
connected tinnitus.  Therefore, service connection for PTSD 
based on aggravation by a service-connected disability is 
warranted.  


ORDER

Service connection for PTSD based on aggravation by a 
service-connected disability is granted. 



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


